Citation Nr: 1432056	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-45 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-operative fistula in ano.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel







INTRODUCTION

The Veteran had active service from August 1974 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lakewood, Colorado.

In June 2014, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.
 

FINDINGS OF FACT

1.  The Veteran's post-operative fistula-in-ano is characterized by continual fecal leakage and occasional involuntary bowel movements with noted instances for the need to wear pads.

2.  The evidence does not reflect that the Veteran's post-operative fistula in ano is characterized by extensive leakage and fairly frequent involuntary bowel movement, or complete loss of sphincter control.


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but not higher, for post-operative fistula in ano are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic Code (DC) 7332, 7335.




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a November 2007 letter.  The claim was subsequently readjudicated in a September 2009 statement of the case and an October 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained, including the Veteran's medical treatment records.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.

The Veteran underwent multiple VA examinations; the reports and medical opinions are in the claims file.  The Board finds these examinations adequate; they involved a review of the claims file, thorough examinations of the Veteran, and supporting rationales.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); assigning a higher of two evaluations where there is a question as to which of two evaluations apply and the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The analysis in this decision therefore considers the possibility that staged ratings may be warranted.

Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Here, the Veteran was granted service connection for post-operative fistula in ano and assigned an initial non-compensable disability rating under Diagnostic Code 7335, effective October 1, 1994.  In October 2007, he filed his current claim for an increased rating, and was assigned a 10 percent rating, effective October 31, 2007.  He claims a higher rating is warranted. 

Diagnostic Code 7335 provides that fistula-in-ano be rated as impairment of sphincter control under Diagnostic Code 7332, for impairment of sphincter control.  Under Diagnostic Code 7332, constant slight impairment of sphincter control, or occasional moderate leakage, is rated 10 percent disabling.  Occasional involuntary bowel movements, necessitating wearing of pad, are rated 30 percent disabling.  Extensive leakage and fairly frequent involuntary bowel movements are rated 60 percent disabling.  Complete loss of sphincter control is rated 100 percent disabling. 38 C.F.R. § 4.114, Diagnostic Codes 7332 and 7335.

Turning to the merits of the claim, the relevant evidence includes VA examinations from April 2008 and October 2012, several medical treatment records, and the Veteran's testimony and statements.

A June 2007 VA treatment record reflects a finding that the Veteran had some stool leakage, but also had control of his bowels.  In an April 2008 VA examination, the Veteran reported that although he did not wear pads, he had daily leakage with a minimum amount of stool.  In January 2009, the Veteran reported using adult pads because of occasional loose bowel problems.  A May 2009 VA treatment record notes moderate fecal leakage, continual bowel leakage, and that the Veteran wears a pad most of the time, twice a day.  A February 2010 VA treatment note states that the Veteran has occasional fecal leakage and uses pads on occasion.  A June 2012 Disability Benefits Questionnaire notes leakage necessitates wearing of pad, constant slight leakage, occasional moderate leakage, occasional involuntary bowel movements, and fairly infrequent involuntary bowel movement.  A report from an October 2012 VA examination notes that the Veteran has constant slight leakage.  And, a report from another VA examination from October 2012 states that the Veteran has minimal periodic leakage requiring no diapers or padding.  

At the June 2014 hearing, the Veteran provided sworn testimony that his condition causes continual leakage and he has to wear pads every day.  He also reported occasional involuntary bowel movements.

Considering all of the evidence in light of the criteria noted above, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran's symptoms more nearly approximate the criteria under Diagnostic Codes 7332 and 7335 for the next higher 30 percent disability rating.  Although certain treatment records and reports note that the Veteran does not require pads, the evidence consistently reflects that the Veteran has continual fecal leakage and occasional involuntary bowel movements with noted instances for the need to wear pads.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for disability rating of 30 percent for post-operative fistula in ano have been met.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none; at no point during the appeal period does the evidence demonstrate that the Veteran's post-operative fistula in ano symptomatology met the criteria for a rating in excess of 30 percent.  Although the absence of these symptoms is not outcome determinative, the Veteran's overall disability picture does not reflect the severity, frequency, and duration of symptoms that affects his level of occupational and social impairment pertinent to a rating in excess of 30 percent.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The evidence does not reflect that the Veteran has extensive leakage and fairly frequent involuntary bowel movement, or complete loss of sphincter control.  

In reaching these determinations, the Board has considered the Veteran's statements in support of his claim, which assert that a higher disability rating is warranted.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Accordingly, the Board finds the objective medical findings provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).

Furthermore, the discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected post-operative fistula in ano.  The Veteran's disability is manifested by impairments of sphincter control.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has considered the possibility of staged ratings under Fenderson v. West, 12 Vet. App. 119 (2009) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

In addition, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In an increased rating claim, TDIU is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Here, although the Veteran has indicated that his post-operative fistula in ano disability impacts his employment, there is no contention or evidence that the Veteran is unemployable or unemployed.  Accordingly, TDIU is not raised by the record.

For the foregoing reasons, the Board finds that a rating of 30 percent for post-operative fistula in ano is warranted.


ORDER

A rating for post-operative fistula in ano of 30 percent, but not higher, is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


